The opinion of the court was delivered by
Parker, J.:
For reasons deemed to be sufficient a rehearing was granted in this case. The pertinent facts and issues involved are set forth at length in our original opinion (168 Kan. 74, 211 P. 2d 49) and need not be restated.
The case was not rebriefed but it was reargued by counsel for the respective parties whose oral presentation of the cause was confined to matters discussed in the briefs and failed to raise any questions of law not already given consideration in the original opinion.
After having examined the briefs and carefully considered all questions argued on the rehearing the court fails to find anything warranting a change in the former opinion. Therefore it adheres to. its original decision affirming the judgment of the district court of Sedgwick county in sustaining a demurrer to the appellants’ evidence.